Title: From George Washington to Nathaniel Ramsay, 11 August 1797
From: Washington, George
To: Ramsay, Nathaniel



Dear Sir,
Mount Vernon 11th Augt 1797.

Your favours of the 20th Ulto and 7th instant have both been received—the last yesterday.
If nothing happens to prevent it, I will dispatch a light Cart (not being disposed to lead the calf the whole distance this warm weather) for Mr Lloyds present; and two or three sheep from Mr Gough, if he has of the sort I want, to dispose of. The Cart will leave this on Monday, and probably be at Baltimore on Tuesday.
In the meantime, if you should perchance see Mr Gough, you would do me a favour to ask if he has [any] of the Cape sheep to dispose of, that he would recommend for breeding from, the broad tail Sheep is the kind I want. If he has, a ram, and one or two ewe Lambs of his best I would take, at his own price. If he has none, my Cart would have no occasion to proceed there.
For your kind attention to my late request I pray you to accept my thanks—and with great esteem & regard—I am, Dr Sir Yr Obedt Servt

Go: Washington

